UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6977



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GREG LEO WILSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. James C. Turk, District Judge.
(CR-96-41, CA-99-10)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg Leo Wilson, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Greg Leo Wilson seeks to appeal the district court’s order de-

nying his Rule 60(b) motion of the Federal Rules of Civil Procedure

seeking relief from the court’s denial of his motion filed under 28

U.S.C.A. § 2255 (West Supp. 2000).   We have reviewed the record and

the district court’s order and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    See United States

v. Wilson, Nos. CR-96-41; CA-99-10 (W.D. Va. May 17, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                2